Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/500,448 PRODUCT PROVISION DEVICE FOR VEHICLES AND CARGO SYSTEM filed on 10/3/2019.  Claims 1-15 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
Claim 1, recites, “to be protrude from” and this is not grammatically correct.  It should be changed to “to protrude from”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8655485 to Garber et al.
	With regards to claim 1, the patent to discloses a device having at least one box (14) to protrude from and retreat into at least a portion of a seat (6) in a state in which a plurality of products is stored therein; and at least one processor (44) configured to provide a control signal such that at least one of the products is exposed in a cabin upon receiving a signal based on user input.
	With regards to claim 2, Garber et al. teaches wherein the processor is configured to provide a control signal for hiding the box exposed in the cabin according to a first condition, and the first condition is a condition in which an operation of a user selecting a product is not sensed for a predetermined time or more. (See Generally Col. 4 lines 39-67 for vending dispensing).  
	With regards to claim 3, Garber et al. teaches wherein the processor is configured to provide a control signal for exposing the box, inserted into the at least a portion of a seat, in the cabin according to a second condition, and the second condition is a condition in which user access to the box is sensed or user touch on the box is sensed.
	With regards to claim 4, Garber et al. teaches an interface configured to exchange a signal with at least one electronic device mounted in the vehicle, and
the processor is configured to provide the control signal upon receiving a signal from the electronic device.
	With regards to claim 5, Garber et al. teaches a moving mechanism configured to move the box from a space in which the box is hidden to the cabin. (See 3b, a portion of the box visible when item is dispensed)

	With regards to claim 7, Gerber et al. teaches wherein the moving mechanism further comprises a lifting mechanism (33, 34) configured to lift a shelf disposed in the box.
	With regards to claim 8, Garber et al. teaches that the box comprises a first shelf on which a first product is placed, and the processor is configured to provide a control signal for lifting the first shelf to the lifting mechanism upon receiving a signal corresponding to selection of the first product. (See Figure 3b).
	With regards to claim 11, Garber et al. teaches wherein the box is hidden in a space in at least one seat.
	With regards to claim 12, Garber et al. teaches wherein the box comprises a plurality of boxes, and the processor is configured to provide a control signal for exposing a product stored in a box corresponding to the signal, among the plurality of boxes, upon receiving the signal in a state in which the boxes are hidden in a space outside the cabin of the vehicle.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8655485 to Garber et al.
Garber et al. discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show the specifics of the LEDs emitting light to display and to indicate products. This is Official Notice that LED as indicators and aesthetics are obvious to a person of skill in the art at the time of the invention.  
With regards to claim 9, it would be obvious to have used a light-emitting device, wherein the light-emitting device comprises a plurality of light sources disposed so as to correspond to the products, and the light-emitting device is configured to change light output from any one of the light sources in response to a signal corresponding to selection of any one of the products.
With regards to claim 10, it would be obvious to have used wherein
the products comprise a first product, the light-emitting device comprises a first light source having a shape surrounding at least a portion of the first product, and  the processor is configured to provide a control signal for changing a color of light output from the first light source from a first color to a second color to the light-emitting device upon receiving a signal corresponding to selection of the first product.
	With regards to claim 14, suitable materials have been held to be obvious an it would have been obvious wherein at least one surface of the box is made of a transparent material, for viewing. 

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 13, the prior art does not teach an interface configured to exchange a signal with at least one electronic device mounted in the vehicle, wherein the processor is configured to receive a signal comprising user destination data from the electronic device; and to provide a control signal for exposing a product stored in a box corresponding to the destination data, among the plurality of boxes.
The reason is that the prior art does not teach a refrigeration device configured to absorb heat in the box; and an interface configured to exchange a signal with at least one electronic device mounted in the vehicle, wherein the processor is configured to control operation of the refrigeration device based on location data of the vehicle received from the electronic device.



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        11/15/21